Citation Nr: 0330336	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  99-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of fractures of the left tibia and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from April 1970 to July 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In pertinent part, the RO increased the evaluation 
from 10 to 20 percent disabling for residuals of fracture, 
left tibia and fibula.  

In December 1998, the veteran presented testimony at a 
personal hearing before the Hearing Officer, at the Little 
Rock RO.  A transcript of the hearing has been prepared and 
associated with the claims folder.  

During the pendency of this appeal, jurisdiction over the 
matter was transferred to the St. Louis, Missouri, RO.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the left tibia 
and fibula are manifested by some limitation of ankle motion, 
pain, and mild swelling.

2.  The probative medical evidence shows that a higher rating 
is not warranted for the veteran's residuals of left tibia 
and fibula fracture, considering limitation of motion, and 
including functional loss, weakness, and other limitations 
due to pain, fatigability, etc.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of left tibia and fibula fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5270, 5271 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the October 
1998 Statement of the Case (SOC), January 1999, April 2003, 
and May 2003 Supplemental Statements of the Case (SSOCs), and 
associated correspondence issued since the appellant filed 
his claim, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim in the SSOC issued in 
May 2003.  In addition, the appellant was advised of the 
specific VCAA requirements in correspondence issued in April 
2003.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the SOC and SSOCs informed the appellant 
of the types of evidence which would be necessary to 
substantiate his claim, and the RO obtained certain medical 
records and opinions pertinent to the appellant's claim.  
That additional evidence was duly considered by the RO when 
it issued the May 2003 SSOC to the appellant and his 
representative. 

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Factual Background

Service connection was established for residuals of a 
fracture of the left tibia and fibula, with the award of a 10 
percent disability rating, in August 1973.  

The veteran filed a claim for a rating in excess of 10 
percent for residuals of his fracture of the left tibia and 
fibula, in April 1998.  

In a July 1998 rating decision, the RO increased the 
evaluation from 10 to 20 percent disabling for residuals of 
the left tibia and fibula, effective April 8, 1998.  

The record reflectsa that the veteran was accorded a VA 
examination in April 1998.  He complained of pain, swelling, 
incoordination, and instability of the left ankle.  The 
physical examination revealed good overall alignment of the 
left lower extremity.  His left ankle showed a range of 10 
degrees in dorsiflexion, at which point the heel cords became 
tight and produced pain, and to 40 degrees in plantar 
flexion, the end point of which produced pain.  The 
impressions were remote fracture, left tibia, which required 
open reduction and internal fixation, and ligamentous injury, 
left ankle, secondary to remote trauma with degenerative or 
traumatic changes secondary to that remote injury.  

In a medical report dated in September 1998 from W.H., M.D., 
it was noted that the veteran presented with left knee pain 
for the past five to six months.  The veteran reported 
giving-way episodes.  His gait was normal.  Standing 
alignment was neutral.  Range of motion was 0 to 130 degrees.  
He had 2+ patellofemoral crepitation with active extension.  
He was point-tender over the lateral femoral epicondyle.  He 
was non-tender over the lateral meniscus.  The McMurray's 
testing caused pain, laterally.  The ligament examination was 
stable.  The tibia was well aligned.  X-rays revealed mild 
lateral patellar tilt.  The impression was left knee 
chondromalacia and probable iliotibial band syndrome.  

During his personal hearing before a Hearing Officer at the 
RO in December 1998, the veteran testified that he 
experienced swelling of his left ankle.  He wore an elastic 
brace on his left ankle.  He also complaied of swelling of 
the tibia, and pain where the pins are located.  For the last 
three months his knee had been bothersome with pain.  He said 
he experienced giving-way of the left knee and leg, as well 
as pain.  He used no assistive devices.  

The veteran was accorded a VA joints examination in December 
2000.  On clinical evaluation, he was able to lift up on his 
toes and lean back on his heels with some minor shakiness, 
which was acceptable for his age.  His gait was normal.  He 
was able to squat.  There was no bone shortening, no 
tenderness, and no instability of the tibia and fibula.  As 
to the ankle - There was some bogginess of the ankle.  There 
was no effusion.  There was tenderness upon manipulation of 
the ankle.  The Achilles tendon was intact.  Range of motion 
was as follows:  internal rotation was to 20 degrees with 
pain; external rotation was to 25 degrees with pain; 
dorsiflexion was to 30 degrees; and plantar flexion was to 20 
degrees.  As to the knee - There was no tenderness or 
effusion.  There was crepitus on the left.  Flexion was to 
120 degrees.  The ligaments and meniscus were intact.  The 
diagnosis indicated history of fracture of the left tibia and 
fibula, with residual strain.

The veteran was accorded a VA examination in March 2003.  He 
complained of pain and swelling with weight-bearing.  He used 
a cane to walk, but could not walk long distances because of 
swelling and fatigability.  He denied lack of endurance and 
instability.  On examination, no gait disturbance was 
observed.  He was able to stand up without assistance.  He 
was able to remove his shoes and socks while bending on his 
leg without any problems.  There was a slight curved 
indentation area with a bony prominence felt on palpation and 
tenderness on touching at the thigh area.  There was also 
slight swelling of the left malleolus area of the left ankle.  
There was no effusion felt.  There was mild tenderness on 
manipulation of the left ankle.  The Achilles tendon was 
intact and there was no tenderness on palpation.  The left 
ankle range of motion appeared to be limited, with lateral 
flexion of 25 degrees, and dorsiflexion was to 10 degrees 
with subjective pain.  There was limited motion on inversion 
and eversion, with no obvious misalignment noted.  Palpation 
of the upper area of the left leg revealed it to be slightly 
tender, with a slight trace of edema as compared to the right 
leg.  The diagnoses were status post left tibia and fibula 
fracture with hardware put in place in 1952, with residual 
strain and swelling on repetitive use and walking, and status 
post fracture of the left ankle with residual strain with 
repeated range of motion.  X-rays showed degenerative 
changes, most likely secondary to trauma.  

VA treatment records dated in April 2003 show that the 
veteran was seen with complaints of left ankle pain and 
swelling.  A physical examination revealed mild swelling, 
decreased range of motion, and active pulses.  The diagnosis 
was ankle pain.  
III.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms that must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  38 C.F.R. § 4.45.

Under Diagnostic Code (DC) 5262 (nonunion of the tibia and 
fibula), nonunion, with loose motion, requiring a brace 
warrants a 40 percent evaluation.  Malunion of the tibia and 
fibula with marked knee or ankle disability warrants 30 
percent, with moderate knee or ankle disability warrants 20 
percent, and the same condition with slight knee or ankle 
disability warrants 10 percent.

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

As to ankylosis of the ankle, a 20 percent rating is assigned 
when the joint is ankylosed in plantar flexion less than 30 
degrees.  A 30 percent rating is assigned where there is 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  38 
C.F.R. § 4.71a, DC 5270.

Under DC 5271 (limited motion of the ankle), a 10 percent 
disability rating is assigned when there is moderate loss of 
motion.  A 20 percent disability rating is assigned when 
there is marked loss of motion.  A 20 percent rating is the 
maximum evaluation under DC 5271.  The veteran in this case 
is already receiving the maximum schedular evaluation under 
the applicable diagnostic criteria for limited motion of the 
ankle.

IV.  Legal Analysis

As noted above, the veteran's residuals of a fracture of the 
left tibia and fibula are currently rated as 20 percent 
disabling.  

Recent VA examinations and treatment records show that the 
veteran experiences pain and swelling in his left ankle, has 
some limitation of motion and recent moderate lateral 
instability, and has used a cane and ace bandage for ankle 
support. At his March 2003 examination, he had 25 degrees of 
plantar flexion and 10 degrees of dorsiflexion.  

There is no evidence that the veteran's left ankle is 
ankylosed or that he has malunion of the tibia and fibula 
with ankle disability to the required degree, as required for 
a rating higher than 20 percent under diagnostic codes set 
forth above.  Regarding his limitation of motion, while it 
has been found that the veteran experiences pain on use which 
limits his functional ability, the effects of pain would not 
result in a higher rating, as the current 20 percent rating 
is the maximum rating for limitation of motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Spencer v. West, 13 Vet. App. 376 (2000).

The preponderance of the evidence is against the claim for an 
increase in the currently assigned 20 percent rating for 
residuals of a fracture of the left tibia and fibula.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of fracture, left tibia and fibula, is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



